Citation Nr: 1519421	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II associated with herbicide exposure.

2.  Entitlement to service connection for neuropathy of the upper extremities (claimed as tingling in the bilateral hands) as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for neuropathy of the lower extremities (claimed as tingling in the bilateral hands) as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for a skin rash, to include itching, as a result of herbicide exposure.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a depression disorder.

7.  Entitlement to service connection for anxiety.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2012 the Veteran requested a hearing before a Veterans Law Judge, but in April 2015, he withdrew his request. 


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran, through his representative, withdrew his substantive appeal in signed correspondence received by the Board in April 2015.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal with respect to service connection for diabetes mellitus type II associated with herbicide exposure have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal with respect to service connection for neuropathy of the upper extremities (claimed as tingling in the bilateral hands) as secondary to diabetes mellitus type II have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

3.  The criteria for the withdrawal of the substantive appeal with respect to service connection for neuropathy of the lower extremities (claimed as tingling in the bilateral hands) as secondary to diabetes mellitus type II have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

4.  The criteria for the withdrawal of the substantive appeal with respect to service connection for a skin rash, to include itching, as a result of herbicide exposure have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

5.  The criteria for the withdrawal of the substantive appeal with respect to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

6.  The criteria for the withdrawal of the substantive appeal with respect to service connection for a depression disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

7.  The criteria for the withdrawal of the substantive appeal with respect to service connection for anxiety have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In signed correspondence received in April 2015, the Veteran, through his representative, expressed his intent to withdraw his claims of entitlement to service connection for diabetes mellitus type II, neuropathy of the upper and lower extremities, a skin rash, bilateral hearing loss, a depression disorder, and anxiety.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal for service connection for diabetes mellitus type II associated with herbicide exposure is dismissed.

The appeal for service connection for neuropathy of the upper extremities (claimed as tingling in the bilateral hands) as secondary to diabetes mellitus type II is dismissed.

The appeal for service connection for neuropathy of the lower extremities (claimed as tingling in the bilateral hands) as secondary to diabetes mellitus type II is dismissed.

The appeal for service connection for skin rash, to include itching, as a result of herbicide exposure is dismissed.

The appeal for service connection for bilateral hearing loss is dismissed.

The appeal for service connection for a depression disorder is dismissed.

The appeal for service connection for anxiety is dismissed.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


